DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-19 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/10/2020 and 08/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1-2, 6-7, 15-16, and 18-19 are objected to because of the following informalities: lack of terminology consistency

Claim 1, line 5, recites “a plurality of the personal agents” and should be changed to -- a plurality of [[the]] personal agents --.  Similar changes are suggested for subsequent claims.

Claim 2, line 3, recites “from users” and should be changed to -- from the plurality of users --.  Similar changes are suggested for subsequent claims.

Claim 6, line 3, recites “respect to a matter recommended” and should be changed to -- respect to [[a]] the matter recommended --.  Similar changes are suggested for subsequent claims.

Claim 15, line 3, recites “the new group agent” and should be changed to -- the new generated group agent--.

Claim 16, line 2, recites “with a plurality of the personal agents” and should be changed to -- with [[a]] the plurality of the personal agents --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, line 3, is rejected as being indefinite because the limitation “from users” renders the claim to be indefinite as if the users are referred to a previously defined plurality of users, claim 1, line 4, or if is these users are new and different.  For examining purposes, Examiner is interpreting “users” to be the same plurality of users as defined in claim 1, line 4.  Dependent claim is also rejected for the same reason since they contain the same deficiency.

Claim 10, line 3, is rejected as being indefinite because the limitation “by the user” renders the claim to be indefinite as if the user is referred to a previously defined user, claim 1, line 3, previously defined the plurality of users, claim 1, line 5, previously defined specified user, claim 3, line 2, or if is this user is new and different.  For examining purposes, Examiner is interpreting “user” to be the same specified user as defined in claim 3, line 2.

Claim 14, line 3, recite “the basis of the personal agent”, which leads to a lack of clear antecedent basis.  Dependent claim is also rejected for the same reason since they contain the same deficiency.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 limitations recite “a control unit that…; a personal agent personalized…; and a group agent…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the control unit, the personal agent, and the group agent devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-17 are also rejected under the same rationale since they fail 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is recited a recording medium which is directed to non-statutory subject matter.  The filed specification is silent as to the definition of the term “recording medium”, therefore a recording medium would encompass signals, which is non-statutory subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sharpe et al. (2016/0119478, hereinafter Sharpe).

Regarding claim 1, Sharpe discloses an information processing system 
a control unit that controls (Sharpe discloses that the administrator through a configuration interface (control unit) can control the capability) (Sharpe, para. 186):
a personal agent personalized to a user (Sharpe discloses that the user contacts an agent or list of agents that are available to communicate with the identified user by matching a user profile of the user and agent profiles of the agents) (Sharpe, para. 62); and
a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of the personal agents (Sharpe discloses that the agent connect system 115 (group agent) provides services to users to connect the users with agents by matching system 120) (Sharpe, para. 70)

Regarding claim 2, Sharpe discloses the information processing system according to claim 1, wherein the control unit sets any one of determination criteria based on information acquired from users and preset determination criteria as personal determination criteria of the personal agent (Sharpe discloses that the user or agent can specify a request based on the first criteria (personal determination criteria) to be processed by the first journey workflow stage) (Sharpe, para. 62).

Regarding claim 3, Sharpe discloses the information processing system according to claim 1, wherein the control unit sets any one of personal determination criteria of a specific user and preset determination criteria as group determination criteria of the group agent (Sharpe discloses that the criteria of the workflow stage may be requested by a user (specific user), if the agent is unable to satisfy the user’s request, another agent (group agent) can be bought in to assist until the user is satisfied) (Sharpe, para. 83).

Regarding claim 4, Sharpe discloses the information processing system according to claim 2, wherein the control unit updates the personal determination criteria according to a feedback of the user with respect to a matter recommended by the personal agent according to the personal determination criteria (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 5, Sharpe discloses the information processing system according to claim 3, wherein the control unit updates determination criteria of the group agent according to a feedback of a predetermined user with respect to a matter recommended by the group agent according to the group determination criteria (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 6, Sharpe discloses the information processing system according to claim 5, wherein the control unit updates the group determination criteria according to a feedback of the specific user with respect to a matter recommended by the group agent according to the group determination criteria (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 7, Sharpe discloses the information processing system according to claim 5, wherein the control unit updates the group determination criteria according to feedbacks of a plurality of users belonging to the group with respect to a matter recommended by the group agent according to the group determination criteria (Sharpe discloses that the survey system 2900 is an interactive event driven survey system that utilizes user’s satisfaction(s) or feedback data (feedbacks of a plurality of users) concerning the support services provided by the agent(s)) (Sharpe, para. 190).

Regarding claim 8, Sharpe discloses the information processing system according to claim 3. wherein the control unit fixes the group determination criteria when the preset determination criteria are set as the group determination criteria (Sharpe discloses that the personalized matching between the user and an agent may be performed as a service to a variety of agent connected systems based on a variety of factors or parameters to be applied (fixes) to the variety of scenarios or circumstances) (Sharpe, para. 57).

Regarding claim 9, Sharpe discloses the information processing system according to claim 3, wherein the control unit sets at least a part of the personal determination criteria so as not to be applied to the group determination criteria (Sharpe discloses that the rules/algorithms may be maintained by a specific database that stores all of the corresponding types of rules/algorithms of all clients (not to be applied to the group determination criteria)) (Sharpe, para. 109).

Regarding claim 10, Sharpe discloses the information processing system according to claim 9, wherein the control unit performs control so that information including a keyword set to be closed by the user among the personal determination criteria is not applied to the group determination criteria (Sharpe discloses that the rules/algorithms may be maintained by a specific database that stores all of the corresponding types of rules/algorithms (keyword(s)) of all clients (not to be applied to the group determination criteria)) (Sharpe, para. 109).

Regarding claim 11, Sharpe discloses the information processing system according to claim 1, wherein the control unit compares group determination criteria of a first group agent associated with a personal agent of a first user and group determination criteria of a second group agent associated with a personal agent of a second user, and the control unit associates a new group agent having determination criteria including common parts and parts present in only one group agent with the personal agent of the first user and the personal agent of the second user (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 13, Sharpe discloses the information processing system according to claim 11, wherein the control unit deletes association between the personal agent of the first user and the new group agent and takes over group determination criteria of the new group agent to another new group agent associated with the personal agent of the first user (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 14, Sharpe discloses the information processing system according to claim 1, wherein the control unit is capable of generating a new group agent on the basis of the personal agent belonging to the group (Sharpe discloses that any available agents can be assigned to the user, which may be the same or different agent, and the current session will be considered as a new session instead of an extension of a prior session) (Sharpe, para. 65).

Regarding claim 15, Sharpe discloses the information processing system according to claim 14, wherein the control unit uses the personal determination criteria of the personal agent as the group determination criteria of the new group agent (Sharpe discloses that the feedback that the user indicates is below a predetermined threshold, the user is provided with another agent to assist until the user is satisfied) (Sharpe, para. 176).

Regarding claim 16, Sharpe discloses the information processing system according to claim 1, wherein the control unit forms the group by associating the group agent with a plurality of the personal agents (Sharpe discloses that the matching engine is configured to match the user with an agent from a pool of agents based on the user interaction, the static user information, real-time user information, and/or agent profiles of the agents, according to the set of agent matching rules and/or algorithms) (Sharpe, para. 59).

Regarding claim 17, Sharpe discloses the information processing system according to claim 1, wherein the group agent is capable of accessing accesses information that is open to another user by the user, and the personal agent is capable of accessing accesses information that is not open to another user by the user, as well (Sharpe discloses that the matching engine is configured to match the user with an agent from a pool of agents based on the user interaction, the static user information, real-time user information, and/or agent profiles of the agents, according to the set of agent matching rules and/or algorithms) (Sharpe, para. 59).

Regarding claim 18, Sharpe discloses an information processing method for causing a processor to control:
a personal agent personalized to a user (Sharpe discloses that the user contacts an agent or list of agents that are available to communicate with the identified user by matching a user profile of the user and agent profiles of the agents) (Sharpe, para. 62); and
a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of the personal agents (Sharpe discloses that the agent connect system 115 (group agent) provides services to users to connect the users with agents by matching system 120) (Sharpe, para. 70).

Regarding claim 19, Sharpe discloses a recording medium (Sharpe, para. 253) (Sharpe discloses that the administrator through a configuration interface (control unit) can control the capability) (Sharpe, para. 186):
a personal agent personalized to a user (Sharpe discloses that the user contacts an agent or list of agents that are available to communicate with the identified user by matching a user profile of the user and agent profiles of the agents) (Sharpe, para. 62); and
a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of the personal agents (Sharpe discloses that the agent connect system 115 (group agent) provides services to users to connect the users with agents by matching system 120) (Sharpe, para. 70).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (2016/0119478, hereinafter Sharpe) as applied to claim 1 above, and further in view of Thompson et al. (2004/0210661).

Regarding claim 12, Sharpe discloses the information processing system according to claim 11, but does not explicitly disclose wherein the control unit deletes association between the personal agent of the first user and the new group agent and associates the first group agent with the personal agent of the first user.
In analogous art, Thompson teaches wherein the control unit deletes association between the personal agent of the first user and the new group agent and associates the first group agent with the personal agent of the first user (Thompson discloses that the system allows the user participation in decisions concerning from whom feedback will be obtained and subsequently used to modify (delete) the estimates of their preferences (association) and attributes in the system) (Thompson, para. 115).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Thompson related to deletes the association between the personal agent of the first user and the new group agent and associates the first group agent with the personal agent of the first user and to combine with Sharpe in order to increase the efficiency by gathering feedback(s) regarding the effectiveness of and user satisfaction with results (Thompson, para. 14).




Conclusion

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/10/2022